     Case 3:20-cv-00002-C Document 2 Filed 01/02/20                   Page 1 of 2 PageID 19


                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION



VITALLIANCE CORPORATION,

                                        Plaintiff,               CASE NO. 3:20-CV-00002

                v.

I+SOLUTIONS, a Dutch company,

                                        Defendant.

                     CERTIFICATE OF INTERESTED PERSONS AND
                       CORPORATE DISCLOSURE STATEMENT

        Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), Plaintiff Vitalliance Corporation respectfully

submits the following list of persons, associated persons, firms, partnerships, or corporations that

have s financial interest in the outcome of this case, including subsidiaries, conglomerates,

affiliates, parent corporations, and other identifiable legal entities related to a party, and corporate

disclosure:

        (a)     For Plaintiff: VITALLIANCE CORPORATION. One Network Enterprises, Inc.

and Imperial Capital are parent companies.

        (b)     For Defendant: I+SOLUTIONS. International Dispensary Association Foundation,

as a related party or parent corporation.

        (c)     Counsel for all parties involved in this case.

        (d)     The Global Fund.



DATED this 2nd day of January 2020.


Certificate of Interested Persons and Corporate Disclosure Statement – Page 1 of 2
Vitalliance Corporation v. i+solutions
     Case 3:20-cv-00002-C Document 2 Filed 01/02/20                Page 2 of 2 PageID 20


                                             Respectfully submitted,

                                             /s/Clement Osimetha
                                             CLEMENT OSIMETHA
                                             Texas Bar No. 00794407
                                             GRABLE MARTIN FULTON PLLC
                                             Counsel for Plaintiff
                                             4475 Trinity Mills Road, #701324
                                             Dallas, Texas 75370
                                             Tel: (214) 808-1010
                                             Fax: 1 (877) 259-0092
                                             Email: cosimetha@grablemartin.com




Certificate of Interested Persons and Corporate Disclosure Statement – Page 2 of 2
Vitalliance Corporation v. i+solutions
